DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claims 14 & 15 are objected to because of the following informalities:  
“the first communication phase” in line 18 of claim 14 should read as “a first communication phase”. 
“the first communication phase” in lines 24-25 of claim 15 should read as “a first communication phase”. 
“in such a way that they may communicate serially with one another” in lines 4-5 of claim 15 should read as “in such a way that they communicate serially with one another”. 
Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an evaluation block configured to evaluate” in claim 9.
“a bit length shortening block configured to shorten” in claim 9.
“a bit length lengthening block configured to lengthen” in claim 10.
“an error frame counting block configured to count error frames” in claim 10. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 & 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 9, claim elements “an evaluation block configured to evaluate” and “a bit length shortening block configured to shorten” invoke 35 U.S.C. 112(f), but the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 

Regarding claim 10, claim elements “a bit length lengthening block configured to lengthen” and “an error frame counting block configured to count error frames” invoke 35 U.S.C. 112(f), but the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “an evaluation block configured to evaluate” and “a bit length shortening block configured to shorten” recited in claim 9 and “a bit length lengthening block configured to lengthen” and “an error frame counting block configured to count error frames” recited in claim 10 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-9, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over van de Burgt (US 2017/0109309) in view of Fredriksson (US 2017/0126679).

Regarding claim 1, van de Burgt teaches a communication control device (Fig. 1, Transceiver & Fig. 4, 440, Transceiver Containing Bit Manipulation Module 448) for a user station (Fig. 1, 102, CAN Node #1) for a serial bus system (Fig. 1, CAN Bus is a Serial Bus System), the communication control device (Fig. 1, Transceiver of CAN Node) being configured to: control a communication of the user station (Fig. 1, Transceiver of CAN Node #1 Is Used to Communicate to CAN Node #2; Paragraph 0042, CAN transceivers 120 are located between the microcontrollers 110 and the CAN bus 104 and implement physical layer operations) with at least one other user station of the bus system (Fig. 1, 102, CAN Node #2), and generate a transmission signal (Paragraph 0042, In transmit operations, the CAN transceiver converts serial digital bits received from the CAN protocol controller into analog differential signals that are sent on the CAN bus) for transmission onto a bus of the bus system (Fig. 2, CAN Bus 104) and/or receive a signal from the bus (Paragraph 0042, in receive operations, a CAN transceiver converts analog differential signals from the CAN bus to serial digital signals that the CAN protocol controller 114 can interpret); generate the transmission signal according to a frame in which bits having a predetermined temporal length are provided (Fig. 3, Nominal Bit Time and CAN bit segments are used to determine bit length; Paragraph 0046, Nominal Bit Time (NBT) 300 as defined in the CAN protocol… Time Quantas (Tq) can be defined in a CAN bit); shorten, in comparison to some other bit of a bit sequence (CAN Bits are Shortened During Synchronization; Paragraph 0046, a CAN bit 301 is divided into a synchronization (Sync) segment 302… These segments may be lengthened or shortened by resynchronization) that is situated in a bit sequence of at least two bits having the same logical value (Bits Having Same Polarity means Same Logical Value and are Shortened during a Synchronization; Paragraph 0046, five consecutive bits with the same polarity… when five bits identical bits in a row are received… Under this rule, a synchronization will occur), and not shorten bits that are not situated in the bit sequence of at least two bits having the same logical value (Fig. 7, Shortening only occurs at Resynchronization time points at 704, 706, 708 and not during time periods between resynchronizations wherein bits received during the time periods in between are not part of the bit sequence being shortened; Paragraph 0060, four synchronization edges 702, 704, 706, 708… At each synchronization edge, one or more timing engines is selected for the CAN device). 
van de Burgt teaches transmitting a CAN frame onto a CAN serial bus. van de Burgt does not teach wherein the communication control device is configured: shorten, in comparison to some other bit of a bit sequence, at least one bit in the frame that is situated in a bit sequence of at least two bits having the same logical value.
Fredriksson teaches wherein the communication control device (Fig. 1, CAN Device Transmitter of Transceiver) is configured to: shorten, in comparison to some other bit of a bit sequence (Fig. 11, Bits can have different lengths and thus are shortened; Paragraph 0051, the transmitter… can transmit a Sync_Seg with the opposite sign rule in each bit and vary its respective length in respective following bits within the Prop_Seg), at least one bit in the frame (Fig. 2, Bits are Part of the CAN Frame Transmitted) that is situated in a bit sequence (Fig. 11, Bit Sequence of Frame with “L” Logical Values) of at least two bits having the same logical value (Fig. 11, Bit Sequence has multiple L1 Logic Values that are the same logical value; Paragraph 0046, For symbol L1, the transmitter shortens the Phase Seg 2 by one time quantum… providing the pattern L1, L2, L3, L2, L1, L3, L1), and not shorten bits that are not situated in the bit sequence of at least two bits having the same logical value (Fig. 11, Only Certain Bits within Pattern are Shortened while Other Bits Are Not). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Fredriksson and include different bit lengthening/shortening levels for transmission of frames onto the CAN serial bus.   
One of ordinary skill in the art would be motivated to make the modifications in order to convey additional information within the Controller Area Network bits (See Fredriksson: Paragraph 0045) which can be used for improved error checking (See Fredriksson: Paragraphs 0008 & 0009).

Regarding claim 6, van de Burgt in view of Fredriksson teaches the device of claim 1. van de Burgt teaches wherein the communication control device is configured to shorten a bit, situated between a first bit and a last bit of the bit sequence (Fig. 7, Shortening a bit within a bit sequence; Paragraph 0046, These segments may be lengthened or shortened by resynchronization).
van de Burgt teaches bit lengthening/shortening. van de Burgt does not teach wherein the communication control device is configured to shorten a bit more than the last bit of the bit sequence.
Fredriksson teaches wherein the communication device is configured to shorten a bit, situated between a first bit and a last bit of the bit sequence, more than the last bit of the bit sequence (Fig. 11, Bits can have different lengths and thus be shortened more than other bits; Paragraph 0051, the transmitter… can transmit a Sync_Seg with the opposite sign rule in each bit and vary its respective length in respective following bits within the Prop_Seg). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Fredriksson and include different bit lengthening/shortening levels.   
One of ordinary skill in the art would be motivated to make the modifications in order to convey additional information within the Controller Area Network bits (See Fredriksson: Paragraph 0045) which can be used for improved error checking (See Fredriksson: Paragraphs 0008 & 0009).

Regarding claim 7, van de Burgt in view of Fredriksson teaches the device of claim 6. van de Burgt teaches wherein the communication control device is configured to shorten the last bit of the bit sequence (Fig. 7, Last bit can be shortened via resynchronization; Paragraph 0046, These segments may be lengthened or shortened by resynchronization).
van de Burgt does not teach wherein the communication control device is configured to shorten the last bit of the bit sequence more than the first bit of the bit sequence.
Fredriksson teaches wherein the communication control device is configured to shorten the last bit of the bit sequence more than the first bit of the bit sequence (Fig. 11, Bits can have different lengths and thus be shortened more than other bits; Paragraph 0051, the transmitter… can transmit a Sync_Seg with the opposite sign rule in each bit and vary its respective length in respective following bits within the Prop_Seg). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Fredriksson and include different bit lengthening/shortening levels.   
One of ordinary skill in the art would be motivated to make the modifications in order to convey additional information within the Controller Area Network bits (See Fredriksson: Paragraph 0045) which can be used for improved error checking (See Fredriksson: Paragraphs 0008 & 0009).

Regarding claim 8, van de Burgt in view of Fredriksson teaches the device of claim 1. van de Burgt teaches wherein the communication control device is configured to individually determine for each bit a shortening of the bit of the bit sequence (Fig. 3, Nominal Bit Time and CAN bit segments are used to determine bit length; Paragraph 0046, FIG. 3 depicts a Nominal Bit Time (NBT) 300 as defined in the CAN protocol. In order to have a finer synchronization granularity than the NBT, Time Quantas (Tq) can be defined in a CAN bit).
van de Burgt does not teach wherein the communication control device is configured to individually determine for each bit a length of a shortening of the bit of the bit sequence. 
Fredriksson teaches wherein the communication control device is configured to individually determine for each bit a length of a shortening of the bit of the bit sequence (Fig. 11, Bits can have different lengths configured, and thus different lengths of shortening configured; Paragraph 0051, the transmitter… can transmit a Sync_Seg with the opposite sign rule in each bit and vary its respective length in respective following bits within the Prop_Seg). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Fredriksson and include different bit lengthening/shortening levels.   
One of ordinary skill in the art would be motivated to make the modifications in order to convey additional information within the Controller Area Network bits (See Fredriksson: Paragraph 0045) which can be used for improved error checking (See Fredriksson: Paragraphs 0008 & 0009).

Regarding claim 9, van de Burgt in view of Fredriksson teaches the device of claim 1. van de Burgt further teaches wherein the communication control device includes: an evaluation block (Fig. 4, 442; Paragraph 0048, FIG. 4, a CAN device 440 includes a timing module 442 having multiple timing engines 444-1, 444-2, 444-3 and a bit manipulation module 448) configured to evaluate whether the bit sequence of at least two bits having the same logical value is present (Evaluate the Signal for a Stuffing Bit; Paragraph 0046, when five bits identical bits in a row are received, a stuffing bit of the opposite value may be put into the bit stream in order to force a transition. Under this rule, a synchronization will occur) in a transmission signal that is generated by the communication control device (Paragraph 0047, The selected timing engine samples subsequent bits of the CAN data frame… a matching sampling frequency can be determined on the fly during the reception of the CAN data frame); and a bit length shortening block (Fig. 4, 448, Bit Manipulation Module; Paragraph 0058, modifications of, and removing of the bits can be performed by the bit manipulation module 448) configured to shorten at least one bit in the bit sequence that has been determined by the evaluation block during the evaluation (Paragraph 0051, timing engine resolver 446 may select one of the two timing engines… and may use that timing engine to provide the message to the bit manipulation module 448).

Regarding claim 12, van de Burgt in view of Fredriksson teaches the device of claim 1. van de Burgt further teaches wherein the communication control device is configured to generate the transmission signal in such a way that for a message (Fig. 4, CAN Transceiver generates Messages to be transmitted) that is exchanged between user stations of the bus system, a bit time of a signal transmitted onto the bus in a first communication phase (Fig. 7, 604, Arbitration Phase is the First Communication Phase and is Sampled for a Bit Timing by the Timing Engine which generates the signal; Paragraph 0058, timing engine resolver may also select any of the other timing engines that have sampled the same data during the arbitration field) is different from a bit time of a signal transmitted in the second communication phase (Fig. 7, 608, Data Phase Is the Second Communication Phase and is sampled for a bit time), and in the first communication phase, it is negotiated which of the user stations of the bus system in a subsequent second communication phase obtains, at least temporarily, exclusive, collision-free access to the bus (Arbitration prevents message collisions by multiple CAN devices; Paragraph 0057, only the CAN node that has won the arbitration, is allowed to transmit), and wherein the communication control device is configured to shorten at least one bit of the bit sequence which includes at least two bits having the same logical value, in the first and/or second communication phase (Paragraph 0060, As depicted in FIG. 7, a first synchronization edge 702 occurs during the arbitration field 604 and subsequent second, third and fourth synchronization edges occur during the data field 608).

Regarding claim 13, van de Burgt in view of Fredriksson teaches the device of claim 1. van de Burgt further teaches wherein the frame that is formed for the message is compatible with CAN FD and/or CAN XL (Paragraph 0045, CAN protocol controller 114 can be configured to support the normal mode or the flexible data rate mode… “CAN FD mode”). 

Regarding claim 14, van de Burgt teaches a user station (Fig. 1, 102, CAN Node #1) for a serial bus system (Fig. 1, CAN Bus is a Serial Bus System), comprising: a communication control device (Fig. 4, 440, Transceiver Containing Bit Manipulation Module 448) configured to: control a communication of the user station with at least one other user station of the bus system (Fig. 1, 102, CAN Node #2; Paragraph 0048, The CAN device may be connected to a CAN bus 404 and receive data from other devices on a CAN network from the CAN bus), and generate a transmission signal for transmission onto a bus of the bus system and/or receive a signal from the bus (Paragraph 0042, In transmit operations, the CAN transceiver converts serial digital bits received from the CAN protocol controller into analog differential signals that are sent on the CAN bus), generate the transmission signal according to a frame in which bits having a predetermined temporal length are provided (Fig. 6, CAN Data Frame), shorten, in comparison to some other bit of a bit sequence (Paragraph 0046, As depicted in FIG. 3, a CAN bit 301 is divided into a synchronization (Sync) segment 302, a Prop segment 304, and Phase 1 and Phase 2 segments 306, 308… These segments may be lengthened or shortened by resynchronization), at least one bit that is situated in a bit sequence of at least two bits having the same logical value (Paragraph 0046, CAN bit stuffing rule allows, at most, five consecutive bits with the same polarity, thus assuring that there are enough polarity changes in the data to synchronize sufficiently), and not shorten bits that are not situated in the bit sequence of at least two bits having the same logical value (Fig. 7, Resynchronizations at 704, 706, 708; Paragraph 0060, four synchronization edges 702, 704, 706, 708… At each synchronization edge, one or more timing engines is selected for the CAN device); and a transceiver device (Fig. 2, 120, CAN Transceiver) configured to transmitting the transmission signal onto the bus of the bus system, the transceiver device configured to transmit an entire frame onto the bus in an operating mode for transmitting and receiving the frame in the first communication phase (Fig. 4, An Entire Frame is Transmitted by Transceiver; Paragraph 0048, The CAN device may be connected to a CAN bus 404 and receive data from other devices on a CAN network from the CAN bus). 
van de Burgt teaches transmitting a CAN frame onto a CAN serial bus. van de Burgt does not teach wherein the communication control device is configured: shorten, in comparison to some other bit of a bit sequence, at least one bit in the frame that is situated in a bit sequence of at least two bits having the same logical value.
Fredriksson teaches wherein the communication control device is configured to: shorten, in comparison to some other bit of a bit sequence (Fig. 11, Bits can have different lengths and thus are shortened; Paragraph 0051, the transmitter… can transmit a Sync_Seg with the opposite sign rule in each bit and vary its respective length in respective following bits within the Prop_Seg), at least one bit in the frame that is situated in a bit sequence (Fig. 11, Bit Sequence with “L” Logical Values) of at least two bits having the same logical value (Fig. 11, Bit Sequence has multiple L1 Logic Values that are the same logical value; Paragraph 0046, For symbol L1, the transmitter shortens the Phase Seg 2 by one time quantum… providing the pattern L1, L2, L3, L2, L1, L3, L1), and not shorten bits that are not situated in the bit sequence of at least two bits having the same logical value (Fig. 11, Only Certain Bits within Pattern are Shortened while Other Bits Are Not). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the user station to incorporate the teachings of Fredriksson and include different bit lengthening/shortening levels for transmission of frames onto the CAN serial bus.   
One of ordinary skill in the art would be motivated to make the modifications in order to convey additional information within the Controller Area Network bits (See Fredriksson: Paragraph 0045) which can be used for improved error checking (See Fredriksson: Paragraphs 0008 & 0009).

Regarding claim 15, van de Burgt teaches a bus system, comprising: a bus (Fig. 1, CAN Bus); and at least two user stations that are connected to one another via the bus in such a way that they may communicate serially with one another (Fig. 1; Paragraph 0040, CAN network 100 that includes multiple CAN nodes 102, also referred to as “ECUs,” each connected to a CAN bus 104. In the embodiment of FIG. 1, each CAN node includes a microcontroller 110 having an embedded CAN protocol controller 114 and a CAN transceiver 120), at least one of the user stations including: a communication control device (Fig. 4, 440, Transceiver Containing Bit Manipulation Module 448) configured to: control a communication of the user station with at least one other user station of the bus system (Fig. 1, 102, CAN Node #2; Paragraph 0048, The CAN device may be connected to a CAN bus 404 and receive data from other devices on a CAN network from the CAN bus), and generate a transmission signal for transmission onto a bus of the bus system and/or receive a signal from the bus (Paragraph 0042, In transmit operations, the CAN transceiver converts serial digital bits received from the CAN protocol controller into analog differential signals that are sent on the CAN bus), generate the transmission signal according to a frame in which bits having a predetermined temporal length are provided (Fig. 6, CAN Data Frame), shorten, in comparison to some other bit of a bit sequence (Paragraph 0046, As depicted in FIG. 3, a CAN bit 301 is divided into a synchronization (Sync) segment 302, a Prop segment 304, and Phase 1 and Phase 2 segments 306, 308… These segments may be lengthened or shortened by resynchronization), at least one bit that is situated in a bit sequence of at least two bits having the same logical value (Paragraph 0046, CAN bit stuffing rule allows, at most, five consecutive bits with the same polarity, thus assuring that there are enough polarity changes in the data to synchronize sufficiently), and not shorten bits that are not situated in the bit sequence of at least two bits having the same logical value (Fig. 7, Resynchronizations at 704, 706, 708; Paragraph 0060, four synchronization edges 702, 704, 706, 708… At each synchronization edge, one or more timing engines is selected for the CAN device); and a transceiver device (Fig. 2, 120, CAN Transceiver) configured to transmitting the transmission signal onto the bus of the bus system, the transceiver device configured to transmit an entire frame onto the bus in an operating mode for transmitting and receiving the frame in the first communication phase (Fig. 2, Transceiver Device Transmits/Receives the CAN Frame; Paragraph 0048, CAN device depicted in FIG. 4 is an embodiment of the CAN transceiver 120 depicted in FIGS. 1 and 2. In the embodiment depicted in FIG. 4, a CAN device 440 includes a timing module 442). 
van de Burgt teaches transmitting a CAN frame onto a CAN serial bus. van de Burgt does not teach wherein the communication control device is configured: shorten, in comparison to some other bit of a bit sequence, at least one bit in the frame that is situated in a bit sequence of at least two bits having the same logical value.
Fredriksson teaches wherein the communication control device is configured to: shorten, in comparison to some other bit of a bit sequence (Fig. 11, Bits can have different lengths and thus be shorten; Paragraph 0051, the transmitter… can transmit a Sync_Seg with the opposite sign rule in each bit and vary its respective length in respective following bits within the Prop_Seg), at least one bit in the frame that is situated in a bit sequence (Fig. 11, Bit Sequence with “L” Logical Values) of at least two bits having the same logical value (Fig. 11, Bit Sequence has multiple L1 Logic Values that are the same logical value; Paragraph 0046, For symbol L1, the transmitter shortens the Phase Seg 2 by one time quantum… providing the pattern L1, L2, L3, L2, L1, L3, L1), and not shorten bits that are not situated in the bit sequence of at least two bits having the same logical value (Fig. 11, Only Certain Bits within Pattern are Shortened while Other Bits Are Not). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the bus system to incorporate the teachings of Fredriksson and include different bit lengthening/shortening levels for transmission of frames onto the CAN serial bus.   
One of ordinary skill in the art would be motivated to make the modifications in order to convey additional information within the Controller Area Network bits (See Fredriksson: Paragraph 0045) which can be used for improved error checking (See Fredriksson: Paragraphs 0008 & 0009).

Regarding claim 16, van de Burgt teaches a method for communicating in a serial bus system, the method being carried out using a communication control device for a user station of the bus system (Fig. 1, CAN Node Transceiver Controller within each ECU; Paragraph 0040, CAN network 100 that includes multiple CAN nodes 102, also referred to as “ECUs,” each connected to a CAN bus 104), the method comprising the following steps: controlling, via the communication control device (Fig. 4, 440, Transceiver Containing Bit Manipulation Module 448), a communication of the user station with at least one other user station of the bus system (Fig. 1, 102, CAN Node #2; The CAN device may be connected to a CAN bus 404 and receive data from other devices on a CAN network from the CAN bus); and generating a transmission signal for transmission onto a bus of the bus system and/or receiving a signal from the bus (Fig. 2, Bus Between CAN Transceiver 120 and Microcontroller 110), the communication control device generating the transmission signal according to a frame in which bits having a predetermined temporal length are provided (Fig. 6, CAN Data Frame), the communication control device shortening, in comparison to some other bit of a bit sequence (Paragraph 0046, CAN bit 301 is divided into a synchronization (Sync) segment 302, a Prop segment 304, and Phase 1 and Phase 2 segments 306, 308… These segments may be lengthened or shortened by resynchronization), at least one bit that is situated in the bit sequence at least two bits having the same logical value (Paragraph 0046, CAN bit stuffing rule allows, at most, five consecutive bits with the same polarity, thus assuring that there are enough polarity changes in the data to synchronize sufficiently), and the communication control device not shortening bits that are not situated in the bit sequence of at least two bits having the same logical value (Fig. 7, Shortening only occurs at Resynchronization time points at 704, 706, 708 and not during time periods between resynchronizations wherein the time periods in between are not part of the bit sequence being shortened; Paragraph 0060, four synchronization edges 702, 704, 706, 708… At each synchronization edge, one or more timing engines is selected for the CAN device).
van de Burgt teaches transmitting a CAN frame onto a CAN serial bus. van de Burgt does not teach wherein the communication control device shortening in the frame, in comparison to some other bit of a bit sequence, at least one bit that is situated in a bit sequence of at least two bits having the same logical value.
Fredriksson teaches the communication control device shortening in the frame, in comparison to some other bit of a bit sequence (Fig. 11, Bits can have different lengths and thus are shortened; Paragraph 0051, the transmitter… can transmit a Sync_Seg with the opposite sign rule in each bit and vary its respective length in respective following bits within the Prop_Seg), at least one bit that is situated in a bit sequence (Fig. 11, Bit Sequence with “L” Logical Values) of at least two bits having the same logical value (Fig. 11, Bit Sequence has multiple L1 Logic Values that are the same logical value; Paragraph 0046, For symbol L1, the transmitter shortens the Phase Seg 2 by one time quantum… providing the pattern L1, L2, L3, L2, L1, L3, L1), and not shorten bits that are not situated in the bit sequence of at least two bits having the same logical value (Fig. 11, Only Certain Bits within Pattern are Shortened while Other Bits Are Not). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Fredriksson and include different bit lengthening/shortening levels for transmission of frames onto the CAN serial bus.   
One of ordinary skill in the art would be motivated to make the modifications in order to convey additional information within the Controller Area Network bits (See Fredriksson: Paragraph 0045) which can be used for improved error checking (See Fredriksson: Paragraphs 0008 & 0009).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over van de Burgt (US 2017/0109309) in view of Fredriksson (US 2017/0126679) and further in view of Yang (US 2018/0159699).

Regarding claim 10, the combination of van de Burgt in view of Fredriksson teaches the device of claim 1. van de Burgt further teaches wherein the communication control device includes: a bit length lengthening block configured to lengthen at least one bit in the bit sequence, which is contained as a shortened bit in a signal that is received from the bus (Fig. 4, 448, Bit Manipulation Module; Paragraph 0058, In the control and data fields 606, 608, additions to, modifications of, and removing of the bits can be performed by the bit manipulation module 448).
The combination of van de Burgt in view of Fredriksson does not teach an error frame counting block. 
Yang teaches an error frame counting block configured to count error frames that are received from the bus (Fig. 3, 331, Error Detector; Paragraph 0056, error detector 331 detects an error in reception information…The counter 332 may count the number of errors detected by the error detector 331).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Yang and include an error counter for counting errors.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow for the diagnosis of communication errors, thus preventing corrupted data from being transmitted/received (See Yang: Paragraph 0056). 

Allowable Subject Matter

Claims 2-5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US PGPUB 2014/0337549 to Hartwich discloses FAST-CAN protocol performs bit shortening in order to increase speed of data transmissions. 
US PGPUB 2011/0038388 to Hartwich discloses bit lengthening/shortening during resynchronization. 
US PGPUB 2014/0016654 to Yakashiro discloses determining extended bit stuffing within a CAN data frame and overwriting the stuffed bit. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184